     Case 2:20-cv-02280-WBS-GGH Document 7 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVE GENE HINZMAN, Jr.,                          No. 2:20-cv-02280 WBS GGH P
12                     Petitioner,
13          v.                                         ORDER
14   P. EATON, Warden,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 12, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 6. Petitioner

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 12, 2021, are adopted in full;

28   ////
                                                      1
     Case 2:20-cv-02280-WBS-GGH Document 7 Filed 04/13/21 Page 2 of 2


 1            2. This action is dismissed, without prejudice, for lack of prosecution. See Fed. R. Civ. P.

 2   41(b).

 3   Dated: April 13, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
